DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               Response to Amendment
Amendment received on 11/17/2022 is acknowledged and entered. Claims 2-4, 7-14, 16, 19-26, 28-43, and 47-52 have been previously withdrawn. Claims 5, 17, 44 and 46 have been canceled. Claims 1, 6, 15, 18 and 27 have been amended. Claims 1-4, 6-16, 18-43, and 45-53 are currently pending in the application. 
	Claim Rejections under 35 USC § 101 have been withdrawn due to the Applicant’s amendment.
                                           Examiner’s Note
Claim 1 recites: “displaying the sequencing plan to the user”. Claims 15, 27 and 53 recite: “displaying the sequencing plan to a user on a user device”. 
For the purposes of examination, the Examiner understands the recitation “to a user on a user device” as “to the user on a user device”.
Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claim 53 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). Claim 53 is directed to a statutory category, because a series of steps for providing an orthodontic care management solution satisfies the requirements of a process (a series of acts). (Step 1: Yes)
Next, the claim is analyzed to determine whether it is directed to a judicial exception. 
	Claim 53 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of providing an orthodontic care management solution. The claim recites:
	receiving user data;
	obtaining authorization data associated with the orthodontic care management
solution;
	determining a treatment plan based on the user data and the authorization data,
wherein the treatment plan comprises one or more stages of operations;
	determining a sequencing plan associated with the treatment plan, based on an
arrangement of the one or more stages of operations associated with the treatment
plan;
	displaying the sequencing plan to a user on a user device;
	receiving feedback data associated with the treatment plan; 
	updating one or more databases with the feedback data, and 

	performing an artificial intelligence (AI) enabled operation for providing the orthodontic care management solution.

	The limitations of receiving; obtaining; determining; determining; displaying; receiving; updating and performing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/r certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “receiving”; “obtaining,” etc.) is an abbreviated reference to the rather detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind, and/or performed as organized human activity. Aside from the general technological environment (addressed below), it covers purely mental or certain methods of organizing human activity processes, and the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental processes and/or certain methods of organizing human activity grouping.
	Regarding determining, updating and performing steps, said functions could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from sensors), and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. As per utilizing AI techniques and algorithms for providing the orthodontic care management solution - this represents a well-known modeling techniques, which is similar to the algorithm for converting binary-coded decimal numerals into pure binary form in Benson (Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972)(“While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem."), and which is similar to the mathematical formula for computing “alarm limits” in a catalytic conversion process in Flook. (Parker v. Flook, 437 U.S. 584, 595 (1978)(“if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is [patent-ineligible subject matter].” (quoting In re Rickman, 563 F.2d 1026, 1030 (CCPA 1977)”). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). Here, the claimed subject matter is directed to the abstract idea of manipulating existing information (e.g., “measured response variables”) to generate additional information (e.g., “estimated values”). See id.  Further, “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, [are] essentially mental processes within the abstract-idea category.” Elec. Power, 830 F.3d at 1354; see also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir. 2016). “[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).
	It is similar to other abstract ideas held to be non-statutory by the courts (see: Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data and time data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) - collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind; Bancorp Services v. Sun Life, 687 F.3d 1266, 103 U.S.P.Q.2d 1425 (Fed. Cir. 2012), System for managing a stable value protected investment plan, and assessing the risk of a major adverse cardiac event in patients in Cleveland Clinic Foundation.
	All these cases describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
	As per receiving, obtaining and displaying limitations, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas).
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claim 53 recites an abstract idea. (Step 2A – Prong 1: Yes)
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites additional elements – using a processor to perform the receiving; obtaining; determining; displaying; receiving; updating and performing steps. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitation is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. As per utilizing AI techniques and algorithms to process publicly accessible data for providing the orthodontic care management solution - said steps are nothing more than an attempt to recycle preexisting AI technologies to apply for health care applications. There are no improvements in said AI techniques, such as advances in the field of computer science itself, or designing a new neural network, and there is no controlling of a technological process using the outcome of said AI operations. 
	Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
       The recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require receiving, processing, comparing, storing and outputting data.  
	Further, compare to Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018) (Vanda), claim 53 is directed to conventional health information collecting and processing routine, and outputting said information to a user. Contrary to Vanda, claim 53 as a whole does not identify a particular medical application and does not discover a particular treatment for a particular medical condition. Similar to Mayo, claim 53 as a whole is not directed to the application of a drug to treat a particular disease." (The Federal Circuit noted that while the "claim in Mayo recited administering a thiopurine drug to a patient, the claim as a whole was not directed to the application of a drug to treat a particular disease." Id. at 1134). Accordingly, while claim 53 recites the steps of determining a treatment plan based on the user data and the authorization data, said steps are performed in order to merely gather data, and the determining step is conducted without discovering or establishing a natural relationship between the drug and a human body for a particular medical condition. Thus, similar to Mayo, claim 53 is not a "method of treatment" claim that practically apply the natural relationship. 	
	As per receiving, obtaining and displaying data limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. 
	Thus, the method as a whole, outputs only data structure, - everything remains in the form of a code stored in the computer memory. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No)
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities.)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. The receiving, obtaining and displaying steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The system would require a processor and memory in order to perform basic computer functions of accepting user input, storing information in a database, retrieving information from a database, and outputting said information. These components are not explicitly recited and therefore must be construed at the highest level of generality. 
Based on the Specification, the invention utilizes existing, conventional sensors, communication networks, and generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices. And the functions performed by said generic computer elements are basic functions of a computer - performing a mathematical operation, receiving, storing and outputting data - have recognized by the courts as routine and conventional activity. Thus, the background of the application does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
	Further, the recited functions do not improve the functioning of computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. As per utilizing AI techniques and algorithms to process publicly accessible data for providing the orthodontic care management solution - said steps are nothing more than an attempt to recycle preexisting AI technologies to apply for health care applications. There are no improvements in said AI techniques, such as advances in the field of computer science itself, or designing a new neural network, and there is no controlling of a technological process using the outcome of said AI operations. Said AI algorithms and computations are done inside of a computer, and do not have a real-world impact and are not tied to the functionality of the computer. 
Thus, Applicant did not invent a new type of computer; Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and transmitting data—see the Specification as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
	Similar to Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (Power Group), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 53 does not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed receiving, determining and outputting functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.
Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The recited steps merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps are nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim elements do not add significantly more to the exception.  Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). As per “displaying the sequencing plan to a user on a user device” recitation, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to the particular technological environment is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
	Accordingly, claim 53 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101. (Step 2B: No).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, 27 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdeva et al. (US 2005/0038669 A1) in view of Tran (US 2017/0109486 A1).

	Claims 1 and 15. Sachdeva et al. (Sachdeva) discloses a method for providing an orthodontic care management solution, comprising:
	receiving user data; [0035]; [0052]; [0054]; [0056]; [0063]; [0064]; [0093]; [0121] 
	obtaining insurance, prescription, and treatment data associated with the orthodontic care management solution; [0025]; [0031]; [0036]; [0037]; 
	determining a treatment plan based on the user data and insurance, prescription, and treatment data, wherein the treatment plan comprises one or more stages of operations; [0011]; [0018]; [0029]; [0030]; [0056]; [0060]; [0064]; [0098]; [0103]; [0106]; [0123]; [0134]
	determining a sequencing plan associated with the treatment plan, based on an
arrangement of the one or more stages of operations associated with the treatment
plan; [0011]; [0056]; [0080]; [0092]; [0113]; [0126]
	displaying the sequencing plan to a user; [0012]
	receiving feedback data associated with the treatment plan; Fig. 9; [0012]; [0026]; [0048]; [0101]; [0112]; [0113]; [0127]; [0129] - [0131]
	updating one or more databases with the feedback data. [0015]; [0026]; [0031]; [0056]; [0101]; [0112]; [0129] - [0131]; and 
	wherein the at least one processor is further configured to execute the computer code for manufacturing an orthodontic appliance based on the treatment plan. Fig. 1; “26”; [0032]; [0036]; [0055]; [0134]; [0135]; [0143].
(Sachdeva discloses a manufacturer 26 on Fig. 1, which is in communication with the practitioner, and discloses that the computer code can be communicated to the manufacturer; further (ellipsis used herein for brevity, emphasis added herein): [0032] (a) The modeling and simulation steps during the treatment planning phase are all completely performed at the unified workstation by utilizing the software resident within the unified workstation system. Such software could be obtained from … appliance manufacturers. [0036] (e) The treatment plan in (d) above might be such that only one type of appliances, e.g. fixed of removable, is used during the entire course of the treatment. Alternatively, the treatment plan could be one in which an all-dental approach is taken, restorative devices are used, or prosthetic devices are used. Fig. 1 discloses a manufacturer 26, which is in communication with the practitioner. [0055] Furthermore, while the computer 24 is shown at a service provider site, it is possible to export the software and databases … to a computer situated … at the appliance manufacturer.”, and “Communication records 46 comprise communication between the practitioner and the patient, … between the practitioner and the lab, between the practitioner and the manufacturer, …, etc.” [0134] The workstation also preferably includes care enterprise information comprising care monitoring and care management information, including information on laboratories, manufacturers, and suppliers for orthodontic treatment apparatus… . This care enterprise information may include links to the websites of the appliance manufacturers, their product catalogs and price sheets, etc. [0135] The workstation also preferably includes records stored in memory of communications between the practitioner and … one or more laboratories, appliance manufacturers, and suppliers. [0143] In a preferred embodiment, the workstation provides links to the manufacturers and suppliers of orthodontic equipment and devices. Accordingly, Sachdeva discloses that manufacturers of the orthodontic appliances participate in the treatment plan, and provide services upon requests. The Examiner notes that the selected “via the Internet” appliance still has to be manufactured before it can be used in said treatment plan. Sachdeva explicitly teach that the practitioner communicates directly with the manufacturer. Thus, said manufacturing an orthodontic appliance feature at least suggested in Sachdeva.)

	While Sachdeva discloses obtaining insurance, prescription, and treatment data, Sachdeva does not explicitly teach that said data includes authorization data, which is disclosed in Tran. Abstract; [0007]; [0008]; [0012]; cls. 4, 12 and 20.
	Further, as per claim 15, Tran discloses presenting the sequencing plan to the user on a user device [0055] - [0061].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sachdeva to include the recited limitations, as disclosed in Tran, for the benefit of obtaining and aggregating patient’s information, generating a treatment plan based on said aggregated information, and 
reviewing and then approving said plan by a physician prior to implementation, such as when an authorization for a prescription is required, as specifically stated in Tran [0006]; [0007].

	Claims 27 and 53. Sachdeva discloses a method for providing an orthodontic care management solution, comprising:
	receiving user data; [0035]; [0052]; [0054]; [0056]; [0063]; [0064]; [0093]; [0121] 
	obtaining insurance, prescription, and treatment data associated with the orthodontic care management solution; [0025]; [0031]; [0036]; [0037]; 
	determining a treatment plan based on the user data and insurance, prescription, and treatment data, wherein the treatment plan comprises one or more stages of operations; [0011]; [0018]; [0029]; [0030]; [0056]; [0060]; [0064]; [0098]; [0103]; [0106]; [0123]; [0134]
	determining a sequencing plan associated with the treatment plan, based on an
arrangement of the one or more stages of operations associated with the treatment
plan; [0011]; [0056]; [0080]; [0092]; [0113]; [0126]
	displaying the sequencing plan to a user; [0012]
	receiving feedback data associated with the treatment plan; Fig. 9; [0012]; [0026]; [0048]; [0101]; [0112]; [0113]; [0127]; [0129] - [0131]
	updating one or more databases with the feedback data, [0015]; [0026]; [0031]; [0056]; [0101]; [0112]; [0129] - [0131] 
	performing an artificial intelligence enabled operation for providing the
orthodontic care management solution; [0116]
	further comprising sending a command to a manufacturing device for manufacturing an orthodontic appliance based on the treatment plan; Fig. 1, “26”; [0032]; [0055] - [0057]; [0067]
(Sachdeva discloses a manufacturer 26 on Fig. 1, which is in communication with the practitioner, and discloses that the computer code can be communicated to the manufacturer: [0055] Furthermore, while the computer 24 is shown at a service provider site, it is possible to export the software and databases … to a computer situated … at the appliance manufacturer, and these features could be executed at such locations.”, and [0067] “Communication records 46 comprise communication between the practitioner and the patient, … between the practitioner and the lab, between the practitioner and the manufacturer, …, etc.” ) 

	and,

	wherein the orthodontic appliance comprises a sensor-based orthodontic appliance. [0052]; [0102]; [0132]; [0136]; [0247]
(Sachdeva discloses: [0136]…. In some example embodiments, the appliance 103 may be equipped with sensors;  [0247] In some example embodiments, the orthodontic care management platform 102a may be configured for providing as an output, the orthodontic appliance 103, which may be equipped with sensors, as illustrated in FIG. 27. The FIG. 27 illustrates orthodontic appliances 2700 which may be augmented with one or more multi-sensor devices. For example, FIG. 27 illustrates multi-sensor device attached to a patient's tooth 2701. …)

	While Sachdeva discloses obtaining insurance, prescription, and treatment data, Sachdeva does not explicitly teach that said data includes authorization data, which is disclosed in Tran. Abstract; [0007]; [0008]; [0012]; clms. 4, 12 and 20.
	Further, Tran discloses presenting the sequencing plan to the user on a user device [0055] - [0061].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sachdeva to include the recited limitations, as disclosed in Tran, for the benefit of obtaining and aggregating patient’s information, generating a treatment plan based on said aggregated information, and 
reviewing and then approving said plan by a physician prior to implementation, such as when an authorization for a prescription is required, as specifically stated in Tran [0006]; [0007].

	Claims 6, 18 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdeva in view of Tran, and further in view of Djamchidi (US 2016/0135926 A1).

	Claims 6, 18 and 45. Sachdeva does not teach wherein the manufacturing comprises generating a 3D printed orthodontic appliance, which is disclosed in Djamchidi. Abstract; [0006]; [0009]; [0029]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sachdeva to include the recited limitations, as disclosed in Djamchidi, for the benefit of providing a planning program which makes it possible to use a three-dimensionally generated model of the teeth to be treated or of the tooth region to be treated orthodontically to plan the orthodontic 
Treatment; this planning can be modified individually by operating personnel, i.e. by the dentist, orthodontist, or by a tooth technician, as specifically stated in Djamchidi. [0026]



Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive. 

	Applicant argues that the claims of the present invention include additional elements that are sufficient to amount to significantly more than the judicial exception, because the Steps of the present invention incorporate various elements of computing devices, specifically the one or more databases, the server, and the at least on memory, and that the implementation of the invention is impossible without said additional elements.
The Examiner respectfully disagrees and maintains that, based on the Specification, the invention utilizes existing, conventional sensors, communication networks, and generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices, and the functions performed by said generic computer elements are basic functions of a computer - performing a mathematical operation, receiving, storing and outputting data - have recognized by the courts as routine and conventional activity. And the recited functions do not improve the functioning of computers itself, including of the processor(s) or the network elements. Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and sending  data—see the Specification as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
Therefore, there are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither.
	Further, regarding BASCOM argument, claim 53 remains ineligible. In BASCOM, the Federal Circuit seemed to focus on the "technical aspects" of the claimed invention and stated that while filtering content on the Internet was already a known concept, the patent describes how its particular arrangement of elements is a technical improvement over prior art ways of filtering such content (e.g., prior art filters were either susceptible to hacking and dependent on local hardware and software, or confined to an inflexible one size-fits-all scheme). “An inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.”
Contrary to BASCOM, claim 53 does not include any recitation directed to the non-conventional and non-generic arrangement of the additional elements. Claim 53 requires only conventional computer elements like a processor, a memory, and displays for presenting a treatment plan, and an Internet connection for communicating data between generic computers over a conventional network. These generic computer elements are recited at a high level of generality and perform the basic functions of a computer (in this case, performing computing operation, receiving/storing/comparing/ and transmitting data) that would be needed to apply the abstract idea via a computer. Merely using generic computer components to perform the above identified basic computer functions (transmitting, generating and computing data) to practice or apply the judicial exception does not constitute a meaningful limitation that would amount to significantly more than the judicial exception. And the particular arrangements of the claimed elements is irrelevant for the functions performed by said elements (e.g. obtaining user data, authorization data, displaying the treatment plan data, obtaining feedback data, etc.), and for the benefits achieved by the claimed invention - providing an orthodontic care plan to a user. These benefits are not directed to a specific improvement to the way computers operate, but merely represent advantages in business operations. Accordingly, contrary to BASCOM, claim 53 does not provide a technical improvement in computer technology, and does not require the non-conventional and non-generic arrangement of the additional elements.

	Applicant argues that Sachdeva and Tran do not teach obtaining authorization data associated with the orthodontic care management solution. Applicant further argues that “the present specification in paragraph 165 states the authorization data may include treatment related approvals, such as obtained from third party providers 102d including banks, insurance companies, government organizations and the like.” 
	The Examiner respectfully disagrees and maintain that Tran discloses said authorization data. Abstract; [0007]; [0008]; [0012]; cls. 4, 12 and 20. As per Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., treatment related approvals, such as obtained from third party providers 102d including banks, insurance companies, government organizations and the like) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Applicant argues that Sachdeva fails to disclose wherein the at least one processor is further configured to execute the computer code for manufacturing an orthodontic appliance based on the treatment plan.
	The Examiner respectfully disagrees; Sachdeva discloses: [0032] (a) The modeling and simulation steps during the treatment planning phase are all completely performed at the unified workstation by utilizing the software resident within the unified workstation system. Such software could be obtained from … appliance manufacturers.
[0036] (e) The treatment plan in (d) above might be such that only one type of appliances, e.g. fixed of removable, is used during the entire course of the treatment. Alternatively, the treatment plan could be one in which an all-dental approach is taken, restorative devices are used, or prosthetic devices are used. Fig. 1 discloses a manufacturer 26, which is in communication with the practitioner. [0055] Furthermore, while the computer 24 is shown at a service provider site, it is possible to export the software and databases … to a computer situated … at the appliance manufacturer.”, and “Communication records 46 comprise communication between the practitioner and the patient, … between the practitioner and the lab, between the practitioner and the manufacturer, …, etc.” [0134] The workstation also preferably includes care enterprise information comprising care monitoring and care management information, including information on laboratories, manufacturers, and suppliers for orthodontic treatment apparatus… . This care enterprise information may include links to the websites of the appliance manufacturers, their product catalogs and price sheets, etc. [0135] The workstation also preferably includes records stored in memory of communications between the practitioner and … one or more laboratories, appliance manufacturers, and suppliers. [0143] In a preferred embodiment, the workstation provides links to the manufacturers and suppliers of orthodontic equipment and devices. 
	Accordingly, Sachdeva discloses that manufacturers of the orthodontic appliances participate in the treatment plan, and provide services upon requests. As per Applicant arguments that Sachdeva teaches only “allowing visitors to browse the Internet to see services and prices”, the Examiner notes that the selected “via the Internet” appliance still has to be manufactured before it can be used in said treatment plan. Sachdeva explicitly teach that the practitioner communicates directly with the manufacturer. Thus, said manufacturing an orthodontic appliance feature at least suggested in Sachdeva.

	Applicant further argues that Sachdeva fails to disclose that the appliance is a “sensor-based appliance”, as disclosed in claim 46. (So as claim 46 is cancelled, said limitation is included in claim 15)
	The Examiner respectfully disagrees, and maintains that Sachdeva explicitly teaches the recited limitation, e.g.:
	[0136]…. In some example embodiments, the appliance 103 may be equipped with sensors;  [0247] In some example embodiments, the orthodontic care management platform 102a may be configured for providing as an output, the orthodontic
appliance 103, which may be equipped with sensors, as illustrated in FIG. 27. The FIG. 27 illustrates orthodontic appliances 2700 which may be augmented with one or more multi-sensor devices. For example, FIG. 27 illustrates multi-sensor device attached to a patient's tooth 2701. …











Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        11/22/2022